                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


CURTIS GORDON (#80114)
                                                                          CIVIL ACTION
VERSUS
                                                                          NO. 19-873-JWD-RLB
UNKNOWN, ET AL.

                                             RULING

       This matter comes before the Court in connection with the Court's Order dated January 6,


2020 (R. Doc. 8), denying the plaintiff authorization to proceed in forma paziperis in this case

and directing him to pay, within twenty-one (21) days, the full amount of the Court's filing fee.

       On January 6, 2020, pursuant to the "three strikes" provision of 28 U.S.C. § 1915(g), the


Court determined that the plaintiff was not authorized to proceed in forma pauperis herein and

ordered him to pay, within 21 days, the full amount of the Court's filing fee. See R. Doc. 8. The


plaintiff was placed on notice that a failure to comply with the Court's Order "shall result in the

dismissal of the plaintiffs action without further notice from the Court." Id.


       In accordance with 28 U.S.C. § 1915, a prisoner filing a civil action or appeal in federal


court may be granted in forma panperis status but is nonetheless required to pay the full amount


of the Court s filing fee over time in incremental installments. However, such incremental


payments are not allowed and pauper status shall be denied where the prisoner has filed, on at


least three prior occasions while incarcerated, actions or appeals that have been dismissed as


legally baseless. Specifically:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action or
       proceeding under this section if the prisoner has, on 3 or more prior occasions, while
       incarcerated or detained in any facility, brought an action or appeal in a court of the
       United States that was dismissed on the grounds that it is frivolous, malicious, or fails to
        state a claim upon which relief may be granted, unless the prisoner is under imminent
         danger of serious physical injury. 28 U.S.C. § 1915(g).

        In the instant case, the plaintiff has, on three or more prior occasions while incarcerated,


brought actions or appeals in the federal courts that have been dismissed as frivolous or for


failure to state a claim upon which relief may be granted. Accordingly, pursuant to 28 U.S.C. §


1915(g), this Court denied the plaintiff authorization to proceed in forma panperis and directed

him to pay the full amount of the Court's filing fee within 21 days. A review of the record by the

Court reflects that the plaintiff has failed to pay the filing fee as ordered on January 6,2020.

Accordingly,


        IT IS ORDERED that the above-captioned proceeding be DISMISSED, WITHOUT

PREJUDICE, for failure of the plaintiff to pay the Court's filing fee. Judgment shall be entered

accordingly.


        Signed in Baton Rouge, Louisiana, on February 14, 2020.




                                                 JUD^E J/OHN W. deGRAVELLES
                                                 UNITK0 STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF LOUISIANA




' Cases filed by Plaintiff that have been dismissed by this Court or by the Court of Appeals as jErivolous or for
failure to state a claim include, but are not limited to, Cwfis Gordon v. Frank Maybeny, et al,, Civil Action No. 93-
0499-FJP-SCR (M.D. La.), Cw'fis Gordon v. John P. WhMey, el al.. Civil Action No. 93-085 6-FJP-SCR (M.D.
La.)(counting as two strikes because appeal also dismissed as frivolous), Cnrfjs Gordon v. John P. Whifley, et al.,
Civil Action No. 93-0878-FJP-SCR (M.D. La.), Cwtis Gordon v. Sgt. McKmght, el a!.. Civil Action No.94-0001-
FIP-SCR (M.D. La.), Cwtis Gordon v. A. J. Dww, et ai. Civil Action No. 94-0039-FIP-SCR (M.D. La.), Cwtis
Gordon v. Sgf. Fonfame, el al.. Civil Action No. 94-0040-FJP-SCR (M.D. La.)(appeal dismissed as frivolous),
Cwtis Gordon v. R. White, et ai. Civil Action No. 94-00 86-FIP-CN (M.D. La.), Cwtis Gordon v. John P. Whitley,
et al., Civil Action No. 94-1698-FIP-CN (M.D. La.), Cwtis Gordon v. A. J. Dunn, el al., Civil Action No, 94-2586-
JVP-CN (M.D. La.), Cw'tis Gordon v. J. L. Bolden, ef a!.. Civil Action No. 95-0158-JVP-SCR (M.D. La.), and
Cw'fis Gordon v. J. L. Bolder et al.. Civil Action No. 95-0594-JVP-CN (M.D. La.).
